DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-19), Species I (Fig. 1), in the reply filed on 4 January 2021 is acknowledged.
Claims 8-9, 17-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 January 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 (see specification ¶0040).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1 (see Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5-7, 10-11, 14-16, and 19 are objected to because of the following informalities:
In claim 1, lines 1-2, “a flow of low velocity, low turbulence flow of conditioned air” should probably read “a low velocity, low turbulence flow of conditioned air” or “a flow of low velocity, low turbulence, conditioned air”;
In claim 1
In claim 5, lines 1-2, “the plurality of holes have a size, the size of the plurality of holes” should probably read “the plurality of holes each have a size, the size of each of the plurality of holes”;
In claim 6, lines 1-2, for “each hole of the plurality of holes is spaced a distance”, consider clarifying from what each hole is spaced a distance;
In claim 6, line 3, “the number of holes” should read “a number of holes”;
In claim 7, lines 1-2, consider changing “the front side and back side coupling defines an interior diameter of the channel” to “the front side and the back side define an interior diameter of the channel”;
In claim 10, lines 2 and 3, “the large volume” should read “the larger volume”;
In claim 11, lines 1-2, “a flow of low velocity, low turbulence flow of conditioned air” should probably read “a low velocity, low turbulence flow of conditioned air” or “a flow of low velocity, low turbulence, conditioned air”;
In claim 11, line 5, “the structure” should read “a structure”;
In claim 11, line 8, “the release of air flow” should probably read “a release of air flow”;
In claim 11, line 10, “a fist end” should read “a first end”;
In claim 14, lines 1-2, “the plurality of holes have a size, the size of the plurality of holes” should probably read “the plurality of holes each have a size, the size of each of the plurality of holes”;
In claim 15, lines 1-2, for “each hole of the plurality of holes is spaced a distance”, consider clarifying from what each hole is spaced a distance;
In claim 15
In claim 16, lines 1-2, consider changing “the front side and back side coupling defines an interior diameter of the channel” to “the front side and the back side define an interior diameter of the channel”; and
In claim 19, lines 2 and 3, “the large volume” should read “the larger volume”;
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low velocity, low turbulence" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "low velocity, low turbulence flow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation “the second end…defining a length of the device, the second end being a seal of the front side and backside” in claim 11 is unclear, which renders the claim indefinite.  Claim 16, which is dependent upon claim 11, also states “the interior diameter of the channel decreasing along the length of the front side from the first end to the second end”.  Thus, it becomes unclear if the length of the device is consistent with the length of the front side from the 
	For purposes of examination, “a length of the device” and “the length of the front side from the first end to the second end” will be considered to be consistent with one another, and the length of the device will be interpreted to extend from the first end to the second end.
In claims 11-15, the applicant refers to “the release of air flow”, “the uniform release of the flow of conditioned air”, “a uniform flow of air”, and “uniform flow”.  It is unclear if these terms are all referring to the same flow or are referring to different flows.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For purposes of examination, all of these terms will be interpreted to mean the same flow.
Claims 2-7, 10, 12-16, and 19 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 1 or 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (DE 3817365).
	Regarding claim 1, Mueller discloses a device (¶0027-0028; Fig. 1, element 11/12) to direct a flow of low velocity, low turbulence flow of conditioned air (¶0033-0034; Fig. 1, element 34/35; it would be capable of doing this due to the relatively low pressure (also see section 10 of this Office Action above)) within a larger volume (¶0025-0028; Figs. 1-2, element 2) to establish a distinct zone of conditioned air (¶0006, lines 6-8; as seen in Fig. 2, the device 11/12 does not extend across the whole length of the larger volume 2, and the length that it does extend across would define a distinct zone within the larger volume 2) within the larger volume (Figs. 1-2, element 2), the device (Fig. 1, element 11/12) comprising:
	a backside (¶0029; Figs. 1 and 3, element 13), the backside (Figs. 1 and 3, element 13) generally planar (¶0029; see Figs. 1-3) and configured for a coupling (¶0029; ¶0037-0038; Fig. 3, element 21) to the structure (¶0025; Figs. 1-3, elements 3-6) defining the larger volume (Figs. 1-2, element 2); and
	a front side (¶0029; Figs. 1 and 3, element 14), the front side (Figs. 1 and 3, element 14) coupled to (¶0029; see Figs. 1 and 3) the backside (Figs. 1 and 3, element 13) to generally define a channel (¶0028; Fig. 1, the materials of element 11/12 are formed to define a channel) for capturing the flow of conditioned air (¶0027-0028), the front side (Figs. 1 and 3, element 14) comprised of a pliable material (¶0029-0030; Fig. 3, element 17) configured with an air permeable portion for releasing the captured flow of conditioned air (¶0030; see Figs. 1-2).
	Regarding claim 2, Mueller discloses the device as in claim 1.  Mueller further discloses wherein the air permeable portion releases the captured flow (¶0027-0030; see Figs. 1-2) at a uniform velocity across a length (¶0006, lines 6-8) of the device (Fig. 1, element 11/12).
claim 4, Mueller discloses the device as in claim 2.  Mueller further discloses wherein the front side (Figs. 1 and 3, element 14) includes a plurality of holes as the air permeable portion (¶0030; see Figs. 1-2; a plurality of holes allows for the flow arrows from the air-permeable fabric).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Criddle (US 3,719,136).
	Regarding claim 3, Mueller discloses the device as in claim 2.  Mueller does not explicitly disclose wherein the front side is comprised of woven fabric material, wherein the air permeable portion is defined by pores between threads of the woven fabric allowing for the flow of conditioned air from the channel into the larger volume.
	However, Criddle teaches a surface diffuser (col. 2, lines 61-63; Fig. 1, element 10), wherein a front side is comprised of woven fabric material (cols. 2-3, lines 63-3; Fig. 3, element 11a/12a), wherein an air permeable portion (col. 3, lines 12-14) is defined by pores between threads of the woven fabric (cols. 2-3, lines 63-3) allowing for a flow of air from a channel (col. 3, lines 12-14; Figs. 1 and 3, the channel formed by the materials of element 11/12) into an area (col. 3, lines 17-34).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller by including a front side is comprised of woven fabric material, wherein an air permeable portion is defined by pores between threads of the woven fabric allowing for a flow of air from a channel into an area, as taught by Criddle.  One of ordinary skill in the art would have been motivated to make this modification in order to utilize a material that naturally has holes/pores for air flow, as opposed to a material for which the holes would have to be created.  Additionally, using this material may further ensure a low velocity airflow (Criddle: col. 3, lines 15-34).  It should also be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (see MPEP 2143(I)(B)).  Thus, making this modification constitutes simple substitution of one known element (i.e., the porous, woven fabric material of Criddle) for another KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Umebayashi et al. (US 2004/0089007).
	Regarding claim 5, Mueller discloses the device as in claim 4.  Mueller further discloses wherein the plurality of holes have a size (¶0030; the plurality of holes of the air permeable fabric have some size).  Mueller does not explicitly disclose the size of the plurality of holes increasing in proportion to a distance from an entrance of airflow within the device to provide uniform flow.
	However, Umebayashi et al. teaches a ceiling air-blowing device for a vehicle air conditioner (¶0002), a size of a plurality of holes (¶0040; Fig. 3, element 20) increasing in proportion to a distance from (¶0043; see Fig. 3) an entrance of airflow (¶0046; Fig. 3, element 12/13) within a channel (¶0038, lines 1-6; ¶0039, lines 6-12) to provide uniform flow (¶0051, lines 13-15; ¶0052, lines 1-4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller by including a size of a plurality of holes increasing in proportion to a distance from an entrance of airflow within a channel to provide uniform flow, as taught by Umebayashi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to try an alternate means of generating a uniform flow.  It should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (see MPEP 2143(I)(B)).  Thus, making this modification constitutes simple substitution of one known element (i.e., the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 6, Mueller discloses the device as in claim 4.  Mueller further discloses wherein each hole of the plurality of holes is spaced a distance (¶0030; each hole of the plurality of holes of the air permeable fabric are spaced some distance).  Mueller does not explicitly disclose the distance between each hole decreasing in proportion to a distance from an entrance of airflow, wherein the number of holes increases as the distance from the entrance increases to provide uniform flow.
	However, Umebayashi et al. teaches a ceiling air-blowing device for a vehicle air conditioner (¶0002), a distance between each hole (¶0040; Fig. 7, distance in the front to rear direction between each element 20) decreasing in proportion to a distance from (¶0057; see Fig. 7, distance in the left to right direction) an entrance of airflow (¶0046; Fig. 7, element 12/13), wherein a number of holes (Fig. 7, element 20) increases as the distance from the entrance (Fig. 7, element 12/13) increases (¶0057; see Fig. 7, distance in the left to right direction) to provide uniform flow (¶0058, lines 4-9).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller by including a distance between each hole decreasing in proportion to a distance from an entrance of airflow, wherein a number of holes increases as the distance from the entrance increases to provide uniform flow, as taught by Umebayashi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to try an alternate means of generating a uniform flow.  It should be noted that “the substitution of one known element for another yields KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Wallace (US 2,857,108).
	Regarding claim 7, Mueller discloses the device as in claim 2.  Mueller further discloses wherein the front side (Figs. 1 and 3, element 14) and back side (Figs. 1 and 3, element 13) coupling (¶0029; see Figs. 1 and 3) defines an interior diameter (¶0029; see Figs. 1 and 3; the front side is semicircular and the backside is flat, thus creating a semicircular channel with some interior diameter) of the channel (Fig. 1, the materials of element 11/12 are formed to define a channel).  Mueller does not explicitly disclose the interior diameter of the channel decreasing in proportion to a distance from an entrance of airflow, wherein the channel narrows as the distance from the entrance increases.
	However, Wallace teaches a system for maintaining a uniform temperature throughout the entire interior of greenhouses (col. 1, lines 15-19), an interior diameter of a channel (col. 3, lines 13-23; Figs. 1-3, the material of element 21 is formed to define a (cylindrical) channel) decreasing in proportion to a distance from (col. 3, lines 23-31 and 42-49; see Fig. 1) an entrance of airflow (col. 2, lines 31-34; col. 3, lines 8-23; col. 4, lines 2-10; Fig. 1, element 23), wherein the channel (Figs. 1-3, the material of element 21 is formed to define a (cylindrical) channel) narrows as the distance from the entrance (Fig. 1, element 23) increases (col. 3, lines 23-31 and 42-49; see Fig. 1).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Khan et al. (US 10,502,475).
	Regarding claim 10, Mueller discloses the device as in claim 1.  Mueller further discloses wherein the device (Fig. 1, element 11/12) is installed into an existing HVAC system (¶0026; ¶0036; Fig. 1, element 8) of the large volume (Figs. 1-2, element 2).  Mueller does not explicitly disclose wherein the device is coupled to an aperture within a wall of the large volume aligned with an existing duct.
	However, Khan et al. teaches air handling in transport refrigeration systems (col. 1, lines 16-18), wherein a device to better distribute air discharged from an outlet (col. 3, lines 33-36; Fig. 1A, element 100) is coupled to (col. 3, lines 46-50) an aperture within a wall (col. 3, lines 19-26; Fig. 1A, element 58; the device 100 is coupled to the bay 52 which extends within 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller by including a device to better distribute air discharged from an outlet is coupled to an aperture within a wall of a larger volume aligned with an existing duct, as taught by Khan et al.  One of ordinary skill in the art would have been motivated to make this modification in order to allow for recirculation of the air (Khan et al.: col. 3, lines 11-13; see Fig. 1A, element 502).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE 3817365), in view of Grabijn (NL 1033645).
	Regarding claim 11, Mueller discloses a device (¶0027-0028; Fig. 1, element 11/12) to direct a flow of low velocity, low turbulence flow of conditioned air (¶0033-0034; Fig. 1, element 34/35; it would be capable of doing this due to the relatively low pressure (also see section 10 of this Office Action above)) within a larger volume (¶0025-0028; Figs. 1-2, element 2) to establish a distinct zone of conditioned air (¶0006, lines 6-8; as seen in Fig. 2, the device 11/12 does not extend across the whole length of the larger volume 2, and the length that it does extend across would define a distinct zone within the larger volume 2) within the larger volume (Figs. 1-2, element 2), the device (Fig. 1, element 11/12) comprising:
	a backside (¶0029; Figs. 1 and 3, element 13), the backside (Figs. 1 and 3, element 13) comprising a…planar material (¶0029; see Figs. 1-3) and configured for a coupling (¶0029; ¶0037-0038; Fig. 3, element 21) to the structure (¶0025; Figs. 1-3, elements 3-6) defining the larger volume (Figs. 1-2, element 2);

	a fist end (¶0036; Fig. 2, element 20), the first end (Fig. 2, element 20) being a seal (¶0039) of the front side (Figs. 1 and 3, element 14) and backside (Figs. 1 and 3, element 13) adjacent to an entrance (¶0039; Fig. 4, element 24/25), wherein air flow is restricted from exiting (¶0039); and
	a second end (¶0032; Fig. 2, element 15), the second end (Fig. 2, element 15) opposite (see Fig. 2) the first end (Fig. 2, element 20) and defining a length of the device (see interpretation in section 11 of this Office Action - a length of the device 11/12 extends from the first end 20 to the second end 15 (see Fig. 2)), the second end (Fig. 2, element 15) being a seal (¶0032) of the front side (Figs. 1 and 3, element 14) and backside (Figs. 1 and 3, element 13), wherein air flow is restricted from exiting (¶0032).
	Mueller does not explicitly disclose the backside comprising a rigid planar material.
	However, Grabijn teaches a durable panel for cooling and/or heating a room consisting of an insulating base plate or insulating material and a porous (or micro-perforated) fabric, which is mounted in the ceiling or under the roof and where cold or warm air is introduced, which is delivered to the room by the cloth (pg. 2, lines 1-3), wherein a device (i.e., panel; pg. 2, line 54; 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller by including a device comprises a backside comprising a rigid planar material, as taught by Grabijn.  One of ordinary skill in the art would have been motivated to make this modification in order to provide an insulating feature to the device (Grabijn: pg. 2, lines 55-56).  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (see MPEP 2143(I)(B)).  Thus, making this modification constitutes simple substitution of one known element (i.e., the rigid planar backside of Grabijn) for another (i.e., the planar backside of Mueller) to obtain predictable results (i.e., provide an impermeable surface which defines part of a channel for air flow and allows for connecting the device to the structure defining the larger volume).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 13, the combination of Mueller and Grabijn discloses the device as in claim 11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Grabijn, further in view of Criddle (US 3,719,136).
	Regarding claim 12, the combination of Mueller and Grabijn discloses the device as in claim 11.  Mueller further discloses wherein the front side (Figs. 1 and 3, element 14) is comprised of…fabric material (¶0030),…the air permeable portion (¶0030; see Figs. 1-2)…allowing for the uniform release (¶0006, lines 6-8) of the flow of conditioned air from the channel (Fig. 1, the materials of element 11/12 are formed to define a channel) into (¶0027-0030) the larger volume (Figs. 1-2, element 2) across the length (¶0006, lines 6-8; Fig. 2, from element 20 to element 15).  Mueller and Grabijn do not explicitly disclose wherein the front side is comprised of woven fabric material, wherein the air permeable portion is defined by pores between threads of the woven fabric.
	However, Criddle teaches a surface diffuser (col. 2, lines 61-63; Fig. 1, element 10), wherein a front side is comprised of woven fabric material (cols. 2-3, lines 63-3; Fig. 3, element 11a/12a), wherein an air permeable portion (col. 3, lines 12-14) is defined by pores between threads of the woven fabric (cols. 2-3, lines 63-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller and Grabijn by including a front side is comprised of woven fabric material, wherein an air permeable portion is defined by pores between threads of the woven fabric, as taught by Criddle.  One of ordinary skill in the art would have been motivated to make this modification in order to utilize a material that naturally has holes/pores for air flow, as opposed to a material for which the holes would have to be created.  Additionally, using this material may further ensure a low velocity airflow (Criddle: col. 3, lines 15-34).  It should also be noted that “the substitution of one known element KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Grabijn, further in view of Umebayashi et al. (US 2004/0089007).
	Regarding claim 14, the combination of Mueller and Grabijn discloses the device as in claim 13.  Mueller further discloses wherein the plurality of holes have a size (¶0030; the plurality of holes of the air permeable fabric have some size).  Mueller and Grabijn do not explicitly disclose the size of the plurality of holes increasing in proportion to a distance from the entrance of airflow within the device to provide uniform flow.
	However, Umebayashi et al. teaches a ceiling air-blowing device for a vehicle air conditioner (¶0002), a size of a plurality of holes (¶0040; Fig. 3, element 20) increasing in proportion to a distance from (¶0043; see Fig. 3) an entrance of airflow (¶0046; Fig. 3, element 12/13) within a channel (¶0038, lines 1-6; ¶0039, lines 6-12) to provide uniform flow (¶0051, lines 13-15; ¶0052, lines 1-4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller and Grabijn by including a size of a plurality of holes increasing in proportion to a distance from an entrance of airflow within a channel to provide uniform flow, as taught by Umebayashi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to try an alternate means of generating a uniform flow.  It should be noted that “the substitution of one KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 15, the combination of Mueller and Grabijn discloses the device as in claim 13.  Mueller further discloses wherein each hole of the plurality of holes is spaced a distance (¶0030; each hole of the plurality of holes of the air permeable fabric are spaced some distance).  Mueller and Grabijn do not explicitly disclose the distance between each hole decreasing in proportion to a distance from the entrance of airflow, wherein the number of holes increases as the distance from the entrance increases to provide uniform flow.
	However, Umebayashi et al. teaches a ceiling air-blowing device for a vehicle air conditioner (¶0002), a distance between each hole (¶0040; Fig. 7, distance in the front to rear direction between each element 20) decreasing in proportion to a distance from (¶0057; see Fig. 7, distance in the left to right direction) an entrance of airflow (¶0046; Fig. 7, element 12/13), wherein a number of holes (Fig. 7, element 20) increases as the distance from the entrance (Fig. 7, element 12/13) increases (¶0057; see Fig. 7, distance in the left to right direction) to provide uniform flow (¶0058, lines 4-9).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller and Grabijn by including a distance between each hole decreasing in proportion to a distance from an entrance of airflow, wherein a number of holes increases as the distance from the entrance increases to provide uniform flow, as taught by Umebayashi et al.  One of ordinary skill in the art would have KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Grabijn, further in view of Wallace (US 2,857,108).
	Regarding claim 16, the combination of Mueller and Grabijn discloses the device as in claim 11.  Mueller further discloses wherein the front side (Figs. 1 and 3, element 14) and back side (Figs. 1 and 3, element 13) coupling (¶0029; see Figs. 1 and 3) defines an interior diameter (¶0029; see Figs. 1 and 3; the front side is semicircular and the backside is flat, thus creating a semicircular channel with some interior diameter) of the channel (Fig. 1, the materials of element 11/12 are formed to define a channel).  Mueller and Grabijn do not explicitly disclose the interior diameter of the channel decreasing along the length of the front side from the first end to the second end, wherein the channel narrows from the first end to the second end.
	However, Wallace teaches a system for maintaining a uniform temperature throughout the entire interior of greenhouses (col. 1, lines 15-19), an interior diameter of a channel (col. 3, lines 13-23; Figs. 1-3, the material of element 21 is formed to define a (cylindrical) channel) decreasing along a length of a duct (col. 3, lines 23-31 and 42-49; see Fig. 1, element 21) from a first end (col. 3, lines 8-23; Fig. 1, end of element 21 (or element 26) adjacent to element 23) to a second end (i.e., “terminus of the duct”; col. 3, lines 23-31 and 42-49; Fig. 1, end of element 21 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller and Grabijn by including an interior diameter of a channel decreasing along a length of a duct from a first end to a second end, wherein the channel narrows from the first end to the second end, as taught by Wallace.  One of ordinary skill in the art would have been motivated to make this modification in order to try an alternate means of generating a uniform flow.  It should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (see MPEP 2143(I)(B)).  Thus, making this modification constitutes simple substitution of one known element (i.e., the channel and hole arrangement of Wallace) for another (i.e., the channel and hole arrangement of Mueller) to obtain predictable results (i.e., produce a uniform flow along the device).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Grabijn, further in view of Khan et al. (US 10,502,475).
	Regarding claim 19, the combination of Mueller and Grabijn discloses the device as in claim 11.  Mueller further discloses wherein the device (Fig. 1, element 11/12) is installed into an existing HVAC system (¶0026; ¶0036; Fig. 1, element 8) of the large volume (Figs. 1-2, element 2).  Mueller does not explicitly disclose wherein the device is coupled to an aperture within a wall of the large volume aligned with an existing duct.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Mueller by including a device to better distribute air discharged from an outlet is coupled to an aperture within a wall of a larger volume aligned with an existing duct, as taught by Khan et al.  One of ordinary skill in the art would have been motivated to make this modification in order to allow for recirculation of the air (Khan et al.: col. 3, lines 11-13; see Fig. 1A, element 502).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M.O./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762